April 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          LINDA TURNER, Appellant

NO. 14-13-00185-CV                          V.

  McGHAN MEDICAL CORPORATION, SUZY PFARDRESHER, EDWARD
  MELMED MD, ROBERT D. PETERSON MD, CURTIS M. BALDWIN MD,
RICHARD VANIK MD, MENTOR POLYMER TECHNOLOGIES COMPANY,
    COOPERVISION INC., SURGITEK INC., CBI MEDICAL INC., SIROD
 CORPORATION, UNION CARBIDE CHEMICALS & PLASTICS COMPANY
  INC., DENNIS LYNCH MD, 21 INTERNATIONAL HOLDINGS INC. FKA
KNOLL INTERNATIONAL, GENERAL ELECTRIC COMPANY, ROBERT D.
PETERSON MD, JOSEPH AGRIS MD, CESAR H. GUERRA MD., RONALD T.
     HOLMES MD, LAURENCE WOLF MD, SENG OOI MD, MICHAEL
EISEMAN MD, MILTON ROWLEY MD, WESLEY WASHBURN MD, PHILIP
     ROTHENBERG MD, FRANDLIN ROSE MD, BILLY RINGER MD,
        FRANCISCO RUIZ MD, GERALD JOHNSON MD, Appellees
                 ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Linda Turner.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.